





Exhibit 10.2






T2 BIOSYSTEMS, INC.


Change of Control Severance Agreement




May 1, 2017


Darlene Deptula-Hicks
30 Crane Crossing Road
Plaistow, NH 03865


Dear Darlene,


This letter sets forth the agreement between you and T2 Biosystems, Inc. (the
“Company”) regarding certain terms and conditions of your employment.


1.Severance Compensation. If your employment is terminated either by you with
Good Reason within 12 months following a Change of Control, or by the Company
without Cause within 3 months preceding or within 12 months following a Change
of Control, subject to your executing and delivering to the Company, and not
revoking, a release of claims in a form acceptable to the Company (the
“Release”) within the 30-day period following your termination of employment:


(a)the Company will pay you severance in an amount equal to 12 months of your
then current annual base salary, plus a pro-rata share of your target annual
cash bonus for the calendar year in which the termination occurs (based on the
number of calendar days elapsed prior to the effective date of such
termination), payable in equal installments over a period of 12 months (the
“Severance Period”) in accordance with the Company’s payroll practices,
commencing on your termination of employment;


(b)if you have been continuously employed by the Company for less than one year
as of the date your employment terminates, the vesting schedule of any equity
awards of the Company held by you shall automatically be amended to state that
all of the options subject to such equity award(s) scheduled to vest within 12
months of the date of your termination shall immediately accelerate and become
fully vested, provided that with respect to any such awards intended to
constitute “qualified performance based compensation” under Section 162(m) of
the Code, whether a Change of Control has occurred shall be determined without
regard to clause (iv) of the definition of Change of Control below;


(c)if you have been continuously employed by the Company for at least one year
as of the date your employment terminates, all of the outstanding unvested
equity awards of the Company held by you shall become fully vested and, if
applicable, exercisable as of the date of your termination, provided that with
respect to any such awards intended to constitute “qualified performance based
compensation” under Section 162(m) of the Code, whether a Change of Control has
occurred shall be determined without regard to clause (iv) of the definition of
Change of Control below; and


(d)If you timely elect continued group medical and dental insurance coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company will reimburse you for a portion of the
applicable premiums, based on the then-current cost-sharing rates for active
employees, for you and your eligible dependents during the period commencing on
the date of your termination of employment and ending on the earliest to occur
of (a) the final day of the Severance Period, (b) the date you and/or your
eligible dependents are no longer eligible for COBRA, and (c) the date you
become eligible to receive medical insurance coverage from a subsequent employer
(and you agree to notify the Company of such eligibility). Notwithstanding the
foregoing, if the Company determines that it cannot provide such reimbursement
of premiums to you without potentially violating applicable law, the Company
shall in lieu thereof provide to you a taxable monthly payment in an amount
equal to a portion of the applicable premiums, based on then-current
cost-sharing





--------------------------------------------------------------------------------





rates for active employees, which payment will be made regardless of whether you
elect COBRA continuation coverage and will commence in the month following the
month in which your termination of employment occurs and end on the earliest to
occur of (x) the final day of the Severance Period, (y) the date you and/or your
eligible dependents are no longer eligible for COBRA, and (z) the date you
become eligible to receive medical insurance coverage from a subsequent employer
(and you agree to notify the Company of such eligibility).


Notwithstanding anything herein to the contrary, in the event that any
compensation or benefit that constitutes “nonqualified deferred compensation”
within the meaning of Section 409A (as defined below) becomes payable upon the
occurrence of a Change of Control, such compensation or benefit shall not be
paid unless such Change of Control constitutes a “change in control event”
within the meaning of Section 409A.


2.Definitions. For purposes of this letter, the terms “Change of Control,”
“Cause,” and “Good Reason” shall have the following meanings.


(a)“Change of Control” means that any of the following events has occurred:


(i)Any person (as such term is used in Section 13(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”)), other than the Company, any employee benefit
plan of the Company, or any entity organized, appointed, or established by the
Company for or pursuant to the terms of any such plan, together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) becomes the beneficial owner or owners (as defined in Rule 13d-3
and 13d-5 promulgated under the Exchange Act), directly or indirectly (the
“Control Group”), of more than 50% of the outstanding equity securities of the
Company, or otherwise becomes entitled, directly or indirectly, to vote more
than 50% of the voting power entitled to be cast at elections for directors
(“Voting Power”) of the Company, provided that a Change of Control will not have
occurred if such Control Group acquired securities or Voting Power solely by
purchasing securities from the Company, including, without limitation,
acquisition of securities by one or more third party investors;


(ii)A consolidation or merger (in one transaction or a series of related
transactions) of the Company pursuant to which the holders of the Company’s
equity securities immediately prior to such transaction or series of related
transactions cease to be the holders, directly or indirectly, immediately after
such transaction or series of related transactions of more than 50% of the
Voting Power of the entity surviving such transaction or series of related
transactions;


(iii)The sale, lease, exchange, or other transfer (in one transaction or series
of related transactions) of all or substantially all of the assets of the
Company; or


(iv)The liquidation or dissolution of the Company or the Company ceasing to do
business.


(b)“Cause” means:


(i)Your conviction of a felony, either in connection with the performance of
your obligations to the Company or which otherwise materially and adversely
affects your ability to perform such obligations;


(ii)Your willful disloyalty to the Company or deliberate material dishonesty to
the Company;


(iii)The commission by you of an act of fraud or embezzlement against the
Company;


(iv)Your willful, substantial failure to perform any of your duties hereunder or
your deliberate failure to follow reasonable, lawful directions of the Company’s
Board of Directors or your direct supervisor, which failure, if capable of being
cured, is not cured within 30 days after delivery to you by the Company of
written notice of such failure; or


(v)A material breach by you of any material provision of this letter which
breach is not cured within 30 days after delivery to you by the Company of
written notice of such breach.




(c)“Good Reason” means one or more of the following:





--------------------------------------------------------------------------------







(i)A material change in the principal location at which you provide services to
the Company, without your prior written consent;


(ii)A material and continuing diminution by the Company in the duties, authority
or responsibilities of your position which causes such position to become of
less responsibility or authority than immediately prior to such material and
continuing diminution, provided that such change is not in connection with a
termination of your employment hereunder by the Company (for purposes of
clarity, if you are not the Chief Financial Officer of the combined public
company following the Change of Control, you shall be deemed to have a material
diminution of your duties);


(iii)A material reduction in your base salary or other benefits except if such a
reduction is in connection with a general reduction in compensation or other
benefits of all similarly situated employees of the Company;


(iv)Failure by the Company to obtain the assumption of this Agreement by any
successor to the Company.


Notwithstanding the foregoing, Good Reason shall only exist if you have given
written notice to the Company within 90 days of the initial existence of the
Good Reason condition(s), and the Company has failed to cure such event(s)
within 30 days of its receipt of said notice.


3.Section 409A.


(a)Separation from Service. Notwithstanding anything in this letter to the
contrary, any compensation or benefit payable under this letter that is
designated as payable upon your termination of employment shall be payable only
upon your “separation from service” with the Company (a “Separation from
Service”) within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”), and except as provided below, any such
compensation or benefits shall not be paid, or, in the case of installments,
shall not commence payment, until the 30th day following your Separation from
Service. Any installment payments that would have been made to you during the 30
day period immediately following your Separation from Service but for the
preceding sentence shall be paid to you on the 30th day following your
Separation from Service and the remaining payments shall be made as provided in
this letter.


(b)Specified Employee. Notwithstanding anything in this letter to the contrary,
if you are deemed by the Company at the time of your Separation from Service to
be a “specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which you are entitled under this
letter is required in order to avoid a prohibited distribution under Section
409A, such portion of your benefits shall not be provided to you prior to the
earlier of (i) the expiration of the six-month period measured from the date of
your Separation from Service with the Company or (ii) the date of your death.
Upon the first business day following the expiration of the applicable Section
409A period, all payments deferred pursuant to the preceding sentence shall be
paid in a lump-sum to you (or your estate or beneficiaries), and any remaining
payments due to you under this letter shall be paid as otherwise provided
herein.


(c)Installments. Your right to receive any installment payments under this
letter shall be treated as a right to receive a series of separate payments and,
accordingly, each such installment payment shall at all times be considered a
separate and distinct payment as permitted under Section 409A. Except as
otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.


4.General


(a)No provision of this letter shall be modified, waived or discharged unless
the modification, waiver or discharge is agreed to in writing and signed by you
and by an authorized officer of the Company (other than you). No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this letter by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
The validity, interpretation, construction and performance of this letter shall
be governed by the laws of the Commonwealth of Massachusetts without regard to
conflicts of law. The invalidity or unenforceability of any provision or
provisions of this letter shall not affect the validity or enforceability of any
other provision hereof, which shall remain





--------------------------------------------------------------------------------





in full force and effect. This letter may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.


(b)This letter contains the entire and exclusive agreement between the parties
with respect to the subject matter hereof and is intended to supersede and
replace all previous agreements, negotiations, and representations between the
parties, whether written or oral, including any provision of the employment
offer letter agreement between you and the Company, dated as of April 18, 2017,
to the extent such letter addresses the subject matter hereof.






Sincerely,


T2 BIOSYSTEMS, INC.






By:    /s/ JOHN MCDONOUGH
Name:    John McDonough
Title:     President, Chief Executive Officer and Director


Acknowledged and Agreed




/s/ DARLENE DEPTULA-HICKS
Darlene Deptula-Hicks





